DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 11/09/2022 has been entered and made of record. Claims 1 and 24-25 were amended. Claim 27 was added. Claims 1-8 and 10-27 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claim 20 recites the limitation “the local map data.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-8, 10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Clarke (US 2012/0050257), Kikkeri (US 2017/0332946), and Lane et al. (US 2011/0009241).
Regarding claim 1, Miller teaches/suggests: A method of managing virtual content displayed via three-dimensional imaging headsets (Miller [0046]: “An example embodiment of a user device is illustrated in FIG. 3, wherein the user device comprises a mobile, wearable device, namely a head-mounted display system 300;” [0050]: “Thus, in some embodiments, the environment-sensing system 306 may include image-based 3D reconstruction software embedded in a local computing system (e.g., gateway component 140 or processor 308) and operable to digitally reconstruct one or more objects or information detected by the sensors 312.”), the method comprising: 
operating a headset worn by a user in a physical environment (Miller [0046]: “In accordance with an embodiment of the present disclosure, the head-mounted display system 300 includes a user interface 302, user-sensing system 304, environment-sensing system 306, and a processor 308.”); 
assuming by the headset one of (i) an AR (Augmented Reality) mode (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment.”) or (ii) a VR (Virtual Reality) mode (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303.”); 
in response to an action by the user, switching the headset to the other of the AR mode or the VR mode (Miller [0053]: “The modes may be selected manually by the user, or automatically by components of the head-mounted system 300 or the gateway component 140.”); 
Miller does not teach/suggest:
rendering, by the headset, a hologram that defines a region in space, wherein switching the headset to the other of the AR mode or the VR mode is based at least in part on the user entering the region in space defined by the hologram.
Clarke, however, teaches/suggests:
rendering, by the headset, a hologram that defines a region in space (Clarke [0047]: “As used herein, a portal is a virtual world representation of an entry point in a customized virtual world. A user may leave the customized virtual world and navigate to a different second virtual world by using an avatar representing the user to interact with a portal within the customized virtual world that represents an entry point to the second virtual world.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the virtual world of Miller to include a portal (the claimed hologram) as taught/suggested by Clarke to navigate to a different second virtual world. As such, Miller in view of Clarke teaches/suggests:
wherein switching the headset to the other of the AR mode or the VR mode is based at least in part on the user entering the region in space defined by the hologram (Miller [0053]: “The modes may be selected manually by the user, or automatically by components of the head-mounted system 300 or the gateway component 140;” Clarke [0047]: “As used herein, a portal is a virtual world representation of an entry point in a customized virtual world. A user may leave the customized virtual world and navigate to a different second virtual world by using an avatar representing the user to interact with a portal within the customized virtual world that represents an entry point to the second virtual world.”).

Miller in view of Clarke does not teach/suggest the AR mode effecting locomotion of an avatar of the user in response to locomotion of the user in the physical environment. Kikkeri, however, teaches/suggests the AR mode effecting locomotion of an avatar of the user in response to locomotion of the user in the physical environment (Kikkeri [0123]: “In a non-limiting example, a 3 axis accelerometer may determine whether the user is jumping up or down or moving forward. This may be used in combination with the knowledge of the location of that sensor in the track suit to determine the overall motion of the person in the real world. This motion may be mirrored in the virtual world, by having a 3D avatar whose body motions mimic the motion of the user.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the avatar in the AR mode of Miller in view of Clarke to be controlled by the user as taught/suggested by Kikkeri for navigation.

Nor does Miller in view of Clarke teach/suggest the VR mode effecting locomotion of the avatar in response to the user operating controls. Lane, however, teaches/suggests the VR mode effecting locomotion of the avatar in response to the user operating controls (Lane [0090]-[0091]: “In step 502, the VLC 40 determines the user body state from the received user body posture and movement data … In step 504, the VLC 40 computes the locomotion commands and data. The animation controller 60 may receive information about desired avatar movements as determined from the user body state;” [0011]: “In one embodiment, a user can control an avatar's stepping and walking motions in a virtual world by physically performing in place actions in the real world that closely resemble actual stepping or walking movements, however with no translation of the user's body.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the avatar in the VR mode of Miller in view of Clarke to be controlled by the user as taught/suggested by Lane for navigation.

Regarding claim 2, Miller as modified by Clarke, Kikkeri, and Lane teaches/suggests: The method of claim 1, further comprising, while operating in the VR mode (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303.”), mapping poses of the user to control commands for controlling the avatar of the user in a VR environment (Lane [0090]-[0091]: “In step 502, the VLC 40 determines the user body state from the received user body posture and movement data … In step 504, the VLC 40 computes the locomotion commands and data. The animation controller 60 may receive information about desired avatar movements as determined from the user body state.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Miller as modified by Clarke, Kikkeri, and Lane teaches/suggests: The method of claim 1, further comprising mapping movements and/or poses of the user to control commands, the control commands controlling the avatar of the user (Kikkeri [0123]: “In a non-limiting example, a 3 axis accelerometer may determine whether the user is jumping up or down or moving forward. This may be used in combination with the knowledge of the location of that sensor in the track suit to determine the overall motion of the person in the real world. This motion may be mirrored in the virtual world, by having a 3D avatar whose body motions mimic the motion of the user;” Lane [0090]-[0091]: “In step 502, the VLC 40 determines the user body state from the received user body posture and movement data … In step 504, the VLC 40 computes the locomotion commands and data. The animation controller 60 may receive information about desired avatar movements as determined from the user body state.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Miller as modified by Clarke, Kikkeri, and Lane teaches/suggests: The method of claim 3, further comprising, while operating in the VR mode (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303.”) with the user at a stationary location relative to the physical environment, translating movements and/or poses of the user at the stationary location to locomotion of the avatar (Lane [0011]: “In one embodiment, a user can control an avatar's stepping and walking motions in a virtual world by physically performing in place actions in the real world that closely resemble actual stepping or walking movements, however with no translation of the user's body.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Miller as modified by Clarke, Kikkeri, and Lane teaches/suggests: The method of claim 1, wherein operating the headset includes participating in a multi-user system that enables headsets to operate in both the AR mode and the VR mode (Clarke [0005]: “Virtual worlds are multiuser environments. Thousands of users may populate a virtual world simultaneously.”), and wherein the method further comprises, while the headset of the user is operating in the VR mode, displaying by the headset (i) virtual content of a VR environment (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303.”) and (ii) an avatar of another user of the multi-user system while a headset of the other user is operating in the AR mode (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment;” Clarke [0066]: “In other words, target style 308 identifies a type of template or design to be used for representations of portals, objects, and/or avatars in customized virtual world 305.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Miller as modified by Clarke, Kikkeri, and Lane teaches/suggests: The method of claim 1, wherein operating the headset includes participating in a multi-user system that enables headsets to operate in both the AR mode and the VR mode (Clarke [0005]: “Virtual worlds are multiuser environments. Thousands of users may populate a virtual world simultaneously.”), and wherein the method further comprises, while the headset of the user is operating in the AR mode (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment.”), displaying by the headset an avatar of another user of the multi-user system while a headset of the other user is operating in the VR mode (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303;” Clarke [0066]: “In other words, target style 308 identifies a type of template or design to be used for representations of portals, objects, and/or avatars in customized virtual world 305.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 8, Miller as modified by Clarke, Kikkeri, and Lane teaches/suggests: The method of claim 1, wherein operating the headset includes participating in a multi-user system that enables headsets to operate in both the AR mode and the VR mode (Clarke [0005]: “Virtual worlds are multiuser environments. Thousands of users may populate a virtual world simultaneously.”), wherein the avatar is generated as a representation of a body of the user, and wherein the method further comprises: 
displaying the avatar of the user by a second headset of a second user of the multi-user system (Clarke [0066]: “In other words, target style 308 identifies a type of template or design to be used for representations of portals, objects, and/or avatars in customized virtual world 305.”); 
while operating the headset of the user in the AR mode (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment.”), translating physical movements of the body of the user to corresponding virtual movements of the avatar as displayed by the second headset (Clarke [0066]: “In other words, target style 308 identifies a type of template or design to be used for representations of portals, objects, and/or avatars in customized virtual world 305;” Kikkeri [0123]: “In a non-limiting example, a 3 axis accelerometer may determine whether the user is jumping up or down or moving forward. This may be used in combination with the knowledge of the location of that sensor in the track suit to determine the overall motion of the person in the real world. This motion may be mirrored in the virtual world, by having a 3D avatar whose body motions mimic the motion of the user.”); and 
while operating the headset of the user in the VR mode (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303.”), translating physical movements of the user at a stationary location relative to the physical environment to virtual locomotion of the avatar as displayed by the second headset (Clarke [0066]: “In other words, target style 308 identifies a type of template or design to be used for representations of portals, objects, and/or avatars in customized virtual world 305;” Lane [0090]-[0091]: “In step 502, the VLC 40 determines the user body state from the received user body posture and movement data … In step 504, the VLC 40 computes the locomotion commands and data. The animation controller 60 may receive information about desired avatar movements as determined from the user body state.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 10, Miller as modified by Clarke, Kikkeri, and Lane teaches/suggests: The method of claim 1, wherein switching the headset to the other of the AR mode or the VR mode is further based at least in part on the headset receiving a user command while the headset is disposed within the region in space defined by the hologram (Miller [0053]: “The modes may be selected manually by the user, or automatically by components of the head-mounted system 300 or the gateway component 140;” Clarke [0047]: “As used herein, a portal is a virtual world representation of an entry point in a customized virtual world. A user may leave the customized virtual world and navigate to a different second virtual world by using an avatar representing the user to interact with a portal within the customized virtual world that represents an entry point to the second virtual world.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 23, Miller as modified by Clarke, Kikkeri, and Lane teaches/suggests: The method of claim 1 wherein, when operating in the VR mode (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303.”), the headset does not map locomotion of the user to locomotion of the avatar of the user (Lane [0011]: “In one embodiment, a user can control an avatar's stepping and walking motions in a virtual world by physically performing in place actions in the real world that closely resemble actual stepping or walking movements, however with no translation of the user's body.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Clarke (US 2012/0050257), Kikkeri (US 2017/0332946), and Lane et al. (US 2011/0009241) as applied to claim 1 above, and further in view of Park et al. (US 2015/0205362).
Regarding claim 5, Miller as modified by Clarke, Kikkeri, and Lane does not teach/suggest: The method of claim 1, wherein the action by the user includes assuming a particular pose by the user. Park, however, teaches/suggest assuming a particular pose by the user (Park [0077]: “FIG. 6 is a view illustrating the method of determining the fingers contributing to object selection based on a hand pose of a user by the user interface apparatus according to an embodiment.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the AR/VR mode of Miller as modified by Clarke, Kikkeri, and Lane to be selected by a hand pose (the claimed action by the user) as taught/suggested by Park because that would have been well-understood, routine, and convention for the selection.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Clarke (US 2012/0050257), Kikkeri (US 2017/0332946), and Lane et al. (US 2011/0009241) as applied to claim 1 above, and further in view of Hamam et al. (US 2016/0321880).
Regarding claim 20, Miller as modified by Clarke, Kikkeri, and Lane does not teach/suggest: The method of claim 1, wherein rendering the hologram that defines the region in space includes checking the local map data to ensure that no other users or obstacles are within a predetermined safe distance of the hologram. Hamam, in view of Clarke, teaches/suggests checking the local map data to ensure that no other users or obstacles are within a predetermined safe distance of the hologram (Clarke [0047]: “As used herein, a portal is a virtual world representation of an entry point in a customized virtual world. A user may leave the customized virtual world and navigate to a different second virtual world by using an avatar representing the user to interact with a portal within the customized virtual world that represents an entry point to the second virtual world;” Hamam [0023]: “Further, in the illustrative embodiment, the processor may determine a “map” of the area in which the user is located. This map may comprise a layout of the area and the various objects located in the area ... Alternatively, the processor may output the haptic effect as the user approaches an object, thus alerting the user that the object is an obstacle in the user's path.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the portal (the claimed hologram) of Miller in view of Clarke to be included in a region determined by the map of the area as taught/suggested by Hamam to be clear of obstacles.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0117377) in view of Clarke (US 2012/0050257), Kikkeri (US 2017/0332946), and Lane et al. (US 2011/0009241) as applied to claim 1 above, and further in view of Wyld et al. (US 2016/0157398).
Regarding claim 21, Miller as modified by Clarke, Kikkeri, and Lane teaches/suggests: The method of claim 1, further comprising, while operating in the AR mode (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment.”), displaying by the headset a virtual portal, the virtual portal providing a virtual window into a VR environment (Clarke [0047]: “As used herein, a portal is a virtual world representation of an entry point in a customized virtual world. A user may leave the customized virtual world and navigate to a different second virtual world by using an avatar representing the user to interact with a portal within the customized virtual world that represents an entry point to the second virtual world.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Clarke is silent regarding the headset thereby simultaneously displaying both (i) virtual content in the physical environment outside the virtual portal and (ii) virtual content of the VR environment inside the virtual portal. Wyld, however, teaches/suggests simultaneously displaying both (Wyld [0023]: “Again, the user's screen displays everything in the field of view of the camera, but the print image of the window is replaced with the augmentation showing the view. This time, however, as the user moves the device around, the position of the camera relative to the window is used to display different portions of the view, to give the illusion that the user is looking through the window and seeing the outside world beyond.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the portal of Miller as modified by Clarke, Kikkeri, and Lane to display a view of its virtual world as taught/suggested by Wyld for previewing.

As such, Miller as modified by Clarke, Kikkeri, Lane, and Wyld teaches/suggests the headset thereby simultaneously displaying both (i) virtual content in the physical environment outside the virtual portal (Miller [0054]: “In one example embodiment, the head-mounted system 300 includes an "augmented" mode, wherein the interface 302 provides an augmented reality interface. In the augmented mode, the interface display 303 may be substantially transparent, thereby allowing the user to view the local, physical environment.”) and (ii) virtual content of the VR environment inside the virtual portal (Clarke [0047]: “As used herein, a portal is a virtual world representation of an entry point in a customized virtual world. A user may leave the customized virtual world and navigate to a different second virtual world by using an avatar representing the user to interact with a portal within the customized virtual world that represents an entry point to the second virtual world;” Wyld [0023]: “Again, the user's screen displays everything in the field of view of the camera, but the print image of the window is replaced with the augmentation showing the view. This time, however, as the user moves the device around, the position of the camera relative to the window is used to display different portions of the view, to give the illusion that the user is looking through the window and seeing the outside world beyond.”).

Regarding claim 22, Miller as modified by Clarke, Kikkeri, and Lane teaches/suggests: The method of claim 1, further comprising, while operating in a first VR environment in the VR mode (Miller [0058]: “In another example embodiment, the head-mounted system 300 may include a "virtual" mode, wherein the interface 302 provides a virtual reality interface. In the virtual mode, the physical environment is omitted from the display 303, and virtual object data provided by the computing network 105, the processor 308, and/or the gateway component 140 is presented on the display 303.”), displaying by the headset a virtual portal, the virtual portal providing a virtual window into a second VR environment (Clarke [0047]: “As used herein, a portal is a virtual world representation of an entry point in a customized virtual world. A user may leave the customized virtual world and navigate to a different second virtual world by using an avatar representing the user to interact with a portal within the customized virtual world that represents an entry point to the second virtual world.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Clarke is silent regarding the headset thereby simultaneously displaying both virtual content of the first VR environment outside the virtual portal and virtual content of the second VR environment inside the virtual portal. Miller as modified by Clarke, Kikkeri, Lane, and Wyld teaches/suggests the headset thereby simultaneously displaying both virtual content of the first VR environment outside the virtual portal and virtual content of the second VR environment inside the virtual portal (Clarke [0047]: “As used herein, a portal is a virtual world representation of an entry point in a customized virtual world. A user may leave the customized virtual world and navigate to a different second virtual world by using an avatar representing the user to interact with a portal within the customized virtual world that represents an entry point to the second virtual world;” Wyld [0023]: “Again, the user's screen displays everything in the field of view of the camera, but the print image of the window is replaced with the augmentation showing the view. This time, however, as the user moves the device around, the position of the camera relative to the window is used to display different portions of the view, to give the illusion that the user is looking through the window and seeing the outside world beyond.”). The same rationales to combine as set forth in the rejection of claims 1 and 21 above are incorporated herein.
Allowable Subject Matter
Claims 24-26 are allowed.
Claims 11-19 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Hildreth discloses disabling the control when the user is outside of the frame of view. However, the limitations “enabling VR control commands for performing VR activities in response to the user being located within the defined area of floor space” and “disabling the VR control commands in response to the user not being located within the defined area of floor space,” taken as a whole, render the claims patentably distinct over the prior art.
Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive.
Applicant argues “the combination of Miller with Clarke still fails to meet the limitations of amended claim 1, as Clarke does not address changing modes, only changing virtual worlds. Thus, the cited art provides no basis for switching between AR and VR modes "based at least in part on the user entering the region in space defined by the hologram." The fact that Miller describes selecting modes "automatically' is insufficient to establish the particular limitations of amended claim 1.” See Remarks, pg. 15.

Examiner respectfully disagrees. Miller discloses an AR mode where the HMD provides an AR interface to operate in an AR environment (para. [0054]) and a VR mode where the HMD provides a VR interface to operate in a VR environment (para. [0058]). In view of Miller and Clarke, when the user enters a VR environment from an AR environment, the HMD either (1) continues to provide the AR interface or (2) switch to the VR interface to operate in the just-entered VR environment. It would have been obvious to try option (2) because it would have been common sense to provide the VR interface (instead of the AR interface) to operate in the VR environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0253745 – switch between AR/VR modes
US 2018/0005441 – switch between AR/VR modes
US 2018/0214777 – switch between AR/VR modes
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611